DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 21 January 2019. The references have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US PGPub 2007/0103360) in view of Jaskula (Fast Change of Windows Properties, publication provided by Applicant).
Referring to Claim 1, Nakanishi teaches a radar reception circuit (Fig. 1 [0048-0049]) configured to provide an analog radar signal by downconverting a radio frequency (RF) radar signal received by an antenna (Fig. 1 #5; [0048]) into a baseband frequency; an analog-to-digital converter (Fig. 1 #8; [0049]), to which the analog radar signal is fed, and which is configured to digitize the analog radar signal into a digital radar signal; a digital multiplier (Fig. 1 #15; [0051] and [0056]) configured to multiply the digital radar signal by a digital window signal, as a result of which a windowed radar signal is provided, the windowed radar signal comprising a plurality of signal blocks; a window generator; and a processor (Fig. 1 #17; [0049]) configured to further process the plurality of signal blocks of the windowed radar signal, signal block by signal block, but does not explicitly disclose nor limit the window generator is configured to calculate the digital window signal by evaluating one or more polynomials.
	However, Jaskula teaches a window generator is configured to calculate the digital window signal by evaluating one or more polynomials; See Abstract.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakanishi with the polynomial window as taught by Jaskula so provide window functions that can be calculated with less computational effort, resulting in lowering the cost of the computations. 
	Referring to Claim 2, Nakanishi as modified by Jaskula teaches a buffer memory for storing the plurality of signal blocks of the windowed radar signal, wherein the stored plurality of signal blocks of have a block length corresponding to a length of the digital window signal; [0048-0049], [0051-0053] and [0060].
	Referring to Claim 5, Nakanishi as modified by Jaskula teaches wherein the window generator, for calculating the digital window signal, uses respectively different polynomials in different temporal segments of the digital window signal; See disclosure of Jaskula.
	Referring to Claim 6, Nakanishi as modified by Jaskula teaches wherein the processor is configured to sequentially transform the plurality of signal blocks of the windowed radar signal 
	Referring to Claim 7, Nakanishi as modified by Jaskula teaches a further window generator configured to calculate a further digital window signal by evaluating one or more polynomials, wherein the processor is configured to transform the plurality of signal blocks in a plurality of transformation stages into a frequency domain during the processing of the windowed radar signal, signal block by signal block, and wherein the processor is configured to perform a further windowing of the plurality of signal blocks of the windowed radar signal with the further digital window signal, wherein the further windowing of the plurality of signal blocks is carried out between a first transformation stage and a second transformation stage of the plurality of transformation stages; See both disclosures and previous citations.
	Referring to Claim 8, Nakanishi teaches receiving a radio frequency (RF) radar signal by an antenna; providing an analog radar signal by downconverting the RF radar signal into a baseband frequency; providing a digital radar signal by digitizing the analog radar signal; windowing the digital radar signal with a digital window signal, and the windowed radar signal comprises a plurality of signal blocks; and processing the plurality of signal blocks of the windowed radar signal, signal block by signal block, by means of a digital processor; see citations from Claim 1 above, but does not explicitly disclose nor limit wherein the digital window signal is calculated by evaluating at least one polynomial.
	However, Jaskula teaches a window generator is configured to calculate the digital window signal by evaluating one or more polynomials; See Abstract.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakanishi with the polynomial window as taught 
	Referring to Claim 9, Nakanishi as modified by Jaskula teaches buffering the plurality of signal blocks of the windowed radar signal, wherein the plurality of signal blocks have a block length corresponding to a length of the digital window signal; See both disclosures and previous citations.
	Referring to Claim 10, Nakanishi as modified by Jaskula teaches wherein, for calculating the digital window signal, different polynomials are used in different temporal segments of the digital window signal, respectively; See disclosure of Jaskula.
	Referring to Claim 13, Nakanishi as modified by Jaskula teaches wherein the processing of the plurality of signal blocks of the windowed radar signal comprises carrying out a transformation into the frequency domain of each of the plurality of signal blocks of the windowed radar signal; See both disclosures and previous citations.

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3, 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646